Exhibit 10.6



CERTAIN INFORMATION IDENTIFIED WITH [***] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES



S

1

3

2. AMENDMENT/MODIFICATION NO.

P00001

3. EFFECTIVE DATE

16-Sep-2020

4. REQUISITION/PURCHASE REG. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

W911QY

7. ADMINISTERED BY (If other than item 6)CODE

S2101A

W6QK ACC-APG NATICK DIVISION

[***]

DEFENSE CONTRACT MANAGEMENT AGENCY

DCMA BALTIMORE

217 EAST REDWOOD STREETSCD: A

SUITE 1800

BALTIMORE MD 21202-3375

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, Country, State and Zip Code)

NOVAVAX, INC.

20 FIRSTFIELD RD

GAITHERSBURG MD 20878-1760



9A. AMENDMENT OF SOLICITION NO.





9B. DATED (SEE ITEM 11)



X

10A. MOD. OF CONTRACT/ORDER NO.

W911QY20C0077





X

10B. DATED (SEE ITEM 13)

04-Jun-2020

CODE1UCZ4

FACILITY CODE





11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS



☐



The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer ☐ is extended, ☐ is not extended.

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing Items 8 and 15, and returning                copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATE DATA (if required)

See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.



A.

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.



B.

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).



C

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

X

D.OTHER (Specify type of modification and authority)

FAR Clause 52.232-22 Limitation of Funds

E. IMPORTANT: Contractor ☒ is not, ☐ is required to sign this document and
return               copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)

Modification Control Number:soconnel202894

The purpose of this modification is to add incremental funding as follows:



Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore change, remains unchanged and in full force and
effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

[***] / CONTRACTING OFFICER

TEL: [***]EMAIL: [***]

15B. CONTRACTOR/OFFEROR

                                                                  

(Signature of person authorized to sign)

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

BY      /s/ [***]                                           

(Signature of Contracting Officer)

16C. DATE SIGNED

16-Sep-2020







Exception TO SF 30

30-105-04

STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243



--------------------------------------------------------------------------------

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION B - SUPPLIES OR SERVICES AND PRICES

SUBCLIN 000103 is added as follows:



ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

000103

Funding for CLIN 0001







$0.00



COST











PURCHASE REQUEST NUMBER:

0011504522-0001













ESTIMATED COST



$0.00



ACRN AC







$8,000,000.00



CIN: GFEBS001150452200003























SECTION E - INSPECTION AND ACCEPTANCE

The following Acceptance/Inspection Schedule was added for SUBCLIN 000103:



INSPECT AT

INSPECT BY

ACCEPT AT

ACCEPT BY

N/A

N/A

N/A

N/A



SECTION G - CONTRACT ADMINISTRATION DATA

Accounting and Appropriation

Summary for the Payment Office

As a result of this modification, the total funded amount for this document was
increased by $8,000,000.00 from $21,952,384.00 to $29,952,384.00.

SUBCLIN 000103:
Funding on SUBCLIN 000103 is initiated as follows:

ACRN: AC



CIN: GFEBS001150452200003



Acctng Data: 09720202021013000018170552520252

S.0074658.1.1.5

6100.9000021001



Increase:



$8,000,000.00]Total:



$8,000,000.00



Cost Code: AHPDD

(End of Summary of Changes)

Page 2 of 3

--------------------------------------------------------------------------------